ORDER
The mandate that issued on December 5, 2007 is hereby recalled.
The Memorandum disposition, filed on July 13, 2007, 242 Fed-Appx. 469, is amended as follows: On page 1, footnote call “**” is inserted following “Dana M. Sabraw, District Judge, Presiding.” The footnote shall read: “This appeal, from a final judgment entered by Judge Dana M. Sabraw, sought appellate review of orders earlier entered by United States District Judge M. James Lorenz.”
*608On page 1, existing footnote call “**” following “SILER,” and footnote designation “**” before “The Honorable Eugene E. Siler, Jr., Senior United States Circuit Judge for the Sixth Circuit, sitting by designation.” are changed to “***”.
The mandate shall issue forthwith.